Opinion issued May 22, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00092-CV



SHERMAN T. FONTENOT, Appellant

V.

MADDOX LANDSCAPING AND LAWN CO. D/B/A MADDOX
LANDSCAPING AND LAWN CARE AND JOSE SANTOS MARTINEZ,
Appellees



On Appeal from the 240th District Court
Ford Bend County, Texas
Trial Court Cause No. 06CV147067



MEMORANDUM OPINION	Appellant Sherman T. Fontenot has neither established indigence, nor paid all
the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant Sherman T. Fontenot did not adequately
respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.